848 F.2d 195
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Jimmy D. WHITE, Petitioner-Appellant,v.Dewey SOWDERS and David Armstrong, Respondents-Appellees.
No. 87-6225.
United States Court of Appeals, Sixth Circuit.
May 13, 1988.

1
Before KRUPANSKY and DAVID A. NELSON, Circuit Judges, and JAMES D. TODD, District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Petitioner has not proved that he received ineffective assistance of counsel so as to justify granting his petition.   See Strickland v. Washington, 466 U.S. 668, 687 (1984).  Counsel's failure to challenge the previous conviction was not ineffective assistance because the previous state conviction was valid.  Review of the record shows that the plea was knowingly and voluntarily entered.   See Boykin v. Alabama, 395 U.S. 238 (1969);  Berry v. Mintzes, 726 F.2d 1142, 1146 (6th Cir.), cert. denied, 467 U.S. 1245 (1984).  Petitioner waived a long list of rights in this case and the record reflects a full understanding of the direct consequences so that the plea represents a voluntary and intelligent choice.   See North Carolina v. Alford, 400 U.S. 25, 31 (1970).


4
Likewise, counsel's assistance was not ineffective when he failed to object to the admission of an unsigned judgment into evidence.  There is no statutory requirement under Ky.Rev.Stat. Sec. 532.080 (Baldwin 1982) that any judgment be entered into the record when proving the existence of a prior conviction.   Jackson v. Commonwealth, 703 S.W.2d 883, 885 (1986).


5
The district court's order dismissing the petition is accordingly affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable James D. Todd, U.S. District Judge for the Western District of Tennessee, sitting by designation